Citation Nr: 0945419	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-32 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a medial meniscus tear, left knee.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and  B.B.



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from November 1996 to February 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In March 2005, the RO granted an increase 
from 20 percent to 30 percent for the service-connected left 
knee disability.  The Veteran perfected a timely appeal.  

In October 2007, a videoconference hearing was held with the 
undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  A transcript of the hearing is in the 
claims folder.  

When the case was before the Board, in January 2008, it was 
remanded for private and Social Security Administration 
medical records, as well as examination of the Veteran and a 
medical opinion.  The requested development was completed.  
The agency of original jurisdiction (AOJ) reviewed the 
results and granted service connection for the Veteran's 
bilateral ankle disabilities and left leg shortening.  This 
increased the combined ratings for the service-connected 
lower extremity disorders from 30 percent to 70 percent.  The 
Veteran did not disagree with any aspect of those awards.   
The Board now proceeds with its review of the appeal for a 
higher rating for the service-connected left knee disability.  

Also in January 2008, the Board referred the Veteran's claim 
for a total disability rating based on individual 
unemployability (TDIU) for such action as might be deemed 
appropriate.  In October 2008, the AOJ notified the Veteran 
of the requirements for TDIU and provided him with the forms 
to make such a claim.  The record before the Board does not 
reflect a response.  However, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The record here clearly raises such a claim.  So, 
the Board finds there is an intertwined TDIU claim.  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, the TDIU 
claim is remanded to the AOJ for initial adjudication.  

In February 2009, the Board denied an increased rating for 
the residuals of a left knee medial meniscus tear.  It found 
that, "The service-connected residuals of a medial meniscus 
tear, left knee, are currently manifested by favorable 
ankylosis in full extension, complaints of pain and 
occasional minimal swelling.  There is no instability and the 
surgical scar itself is not unstable, painful, or otherwise 
symptomatic."  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The Board 
makes decisions on appeals for the Secretary of Veterans 
Affairs.  38 U.S.C.A. § 7104(a) (West 2002).  The VA General 
Counsel represents the Secretary of Veterans Affairs before 
the Court.  In this case, attorneys for the VA General 
Counsel (GC) reviewed the Board's decision and noted that an 
early examination showed some instability.  The VAGC 
attorneys recommended that the Court vacate the Board's 
decision and remand the matter particularly for consideration 
and discussion of the possibility of assigning an additional 
rating for instability under the provisions of diagnostic 
code 5257.  

The Board is mindful that a remand by the Court is meant to 
entail a critical examination of the justification of a 
decision and is not merely for the purpose of rewriting the 
opinion so that it will superficially comply with the reasons 
and bases requirements.  See Masors v Derwinski, 2 Vet. 
App. 181, 189 (1992); Fletcher v. Derwinski, 1 Vet. App. 394, 
397 (1991); Sammarco v. Derwinski, 1 Vet. App. 111, 112-4 
(1991) , Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1991).  
The Board notes this requirement because this decision is 
going to look a lot like the previous decision.  That is, the 
evidence is the same.  It was previously fully developed.  
There is no allegation that the disability has changed in any 
significant manner.  So, another remand and examination are 
not required.  Also, the reasoning is essentially the same.  
That is, the same facts apply to the same rating criteria in 
the same manner.  Of course, the Board will discuss the 
inapplicability of diagnostic code 5257.  

The claim for TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The service-connected residuals of a medial meniscus tear, 
left knee, are currently manifested by favorable ankylosis in 
full extension, complaints of pain and occasional minimal 
swelling.  There is no instability and the surgical scar 
itself is not unstable, painful, or otherwise symptomatic.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for residuals of a medial meniscus tear, left knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 3.321, 4.7, 4.71a and 
Codes 5255, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263, 
5275, 7803, 7804, 7805 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

For an increased compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vasquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.

Here, a letter from the RO dated in December 2004 provided 
the Veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial notice letter was provided before the 
adjudication of his claim in March 2005.  Updated notice 
letters that fully complied with the requirements of Vasquez-
Flores were sent to the Veteran in January 2007, January 2008 
and June 2008.  The relevant diagnostic code was provided the 
Veteran in August 2005 via a statement of the case, and 
although he was not provided these criteria in a separate 
letter, the claim was readjudicated thereafter.  Cf. Prickett 
v. Nicholson, 20 Vet. App. 370 (2006) (indicating that the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, is sufficient to cure the timing 
defect).



Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records have been obtained.  His 
available post-service treatment records have also been 
obtained.  Social Security Administration (SSA) records have 
been obtained.  The Veteran has had a hearing and a VA 
examination.  A medical opinion has been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

An operative report and related records shows the Veteran had 
surgery for his service-connected medial meniscus tear in 
August 2004.  His knee was fused in the fully extended or 
straight leg position.  That is at 0 degrees flexion, see 
38 C.F.R. § 4.71, Plate II (2009).  

The AOJ found the knee was ankylosed in full extension and 
assigned the 30 percent rating under diagnostic code 5256.  
That diagnostic code provides that a 30 percent rating will 
be assigned if there is ankylosis at a favorable angle in 
full extension, or in slight flexion between 0 degrees and 10 
degrees.  The next higher evaluation, 40 percent, requires 
ankylosis in flexion between 10 degrees and 20 degrees.  A 50 
percent rating will be assigned if the knee is in flexion 
between 20 degrees and 45 degrees.  The maximum rating for 
ankylosis of the knee, 60 percent, will be assigned if there 
is ankylosis at an extremely unfavorable angle, in flexion at 
an angle of 45 degrees or more.  38 C.F.R. Part 4, Code 5256 
(2009).  

Other criteria for rating the knee are:  

Impairment of the femur with malunion will be rated as 10 
percent disabling where there is slight knee or hip 
disability.  A 20 percent rating will be assigned for a 
moderate knee or hip disability.  The next higher rating, 30 
percent, requires a marked knee or hip disability.  A 60 
percent rating will be assigned for a fracture of surgical 
neck of, with false joint or for a nonunion, without loose 
motion, weight bearing preserved with aid of brace.  An 80 
percent evaluation can be assigned where there is a fracture 
of shaft or anatomical neck with nonunion, with loose motion 
(spiral or oblique fracture).  38 C.F.R. Part 4, Code 5255 
(2009).  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(2009).  

A dislocated semi-lunar cartilage (meniscus) with frequent 
episodes of "locking," pain and effusion into the joint 
will be rated as 20 percent disabling.  38 C.F.R. Part 4, 
Code 5258 (2009).  

Where the knee remains symptomatic following removal of the 
semi-lunar cartilage (meniscus), the disability will be rated 
at 10 percent.  38 C.F.R. Part 4, Code 5259 (2009).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(2009).

Where extension (or straightening) of the leg is limited to 5 
degrees from the straight leg position, the disability will 
be noncompensable.  Where extension is limited to 10 degrees, 
the disability will be rated at 10 percent.  Where extension 
is limited to 15 degrees, the disability will be rated at 20 
percent.  Where extension is limited to 20 degrees, the 
disability will be rated at 30 percent.  Where extension is 
limited to 30 degrees, the disability will be rated at 40 
percent.  Where extension is limited to 45 degrees, the 
disability will be rated at 50 percent.  38 C.F.R. Part 4, 
Code 5261 (2009).

Impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. 
Part 4, Code 5262 (2009).  

Genu recurvatum (acquired, traumatic, with weakness and 
insecurity in weight bearing objectively demonstrated) will 
be rated as 10 percent disabling.  38 C.F.R. Part 4, Code 
5263 (2009).  

Additional ratings could also be assigned if the post 
surgical scarring was symptomatic.  See 38 C.F.R. § 4.118, 
Codes 7801 to 7805 (2009).  An additional rating can and has 
been assigned for the shortening of the left leg confirmed on 
the recent examination.  The Veteran has not disagreed with 
the additional, separate 10 percent rating assigned.  
38 C.F.R. Part 4, Code 5275 (2009).  

With these rating criteria in mind, the Board has reviewed 
the entire record.  That record contains extensive VA and SSA 
records.  Those records will not be repeated in their 
entirety but will be discussed in detail only as they impact 
the knee rating.  We begin with a discussion of diagnostic 
code 5257.  

Discussion

In Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the 
Court held that "all functional impairment must be 
considered and injury residuals must be rated under separate 
diagnostic codes where "none of the symptomatology . . . is 
duplicative . . . or overlapping."  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  In that case, the Court found 
that disfigurement, painful scarring, and muscle damage could 
all be rated separately.  In 1998, VAGC expanded on this 
principle.  VAOPGCPREC 9-98.  It explained that ratings could 
be assigned for instability of the knee under diagnostic code 
(DC) 5257 as well as under the diagnostic codes based on 
limitation of motion, DC 5260 (limitation of flexion of the 
leg) or DC 5261 (limitation of extension of the leg).  That 
made simple sense.  Flexion and extension are the back and 
forth motion of the knee.  If there is side to side 
instability, that is an additional impairment, which should 
qualify for additional compensation under the applicable 
rating codes.  This case presents an entirely different 
picture for which we can find no Court or VAGC precedent.  

Diagnostic Code 5256 is based on ankylosis of the knee joint.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury, or surgical procedure.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, 86 (28th ed., 1994).  

Immobility and mobility are mutually exclusive.  You can't 
have both motion and an absence of motion.  Consequently, a 
joint cannot be rated under diagnostic code 5256 for 
ankylosis and under the ratings codes that are based on 
movement, whether that is a limitation of movement, or the 
motion associated with instability.  While it is quite 
possible to have instability ratable under DC 5257 and 
limitation of motion ratable under DCs 5260 and 5261, it is 
quite impossible to have ankylosis ratable under DC 5256 and 
instability ratable under DC 5257.  

Of course, surgeons may attempt a fusion and there may be 
some resultant motion.  This would mean that the joint is not 
actually ankylosed and should not be rated under DC 5256.  
Rather, it should be rated for a nonunion or a malunion (such 
as a fibrous union) under DC 5255 or 5262.  

As noted above, there is no VA GC precedent opinion or Court 
decision that says that a disability can be rated under both 
DCs 5256 and 5257.  There is no legal basis for assigning 
ratings under DC 5256 and DC 5257.  Common sense tells us 
that you can not have both ratings where the criteria are 
mutually exclusive.  To apply these two mutually exclusive 
ratings would amount to a violation of the rating code.  

Most importantly, as the Board previously explained, we 
cannot rate the disability under DC 5257 because the Veteran 
does not have instability.  

In January 2005, a few months after the August 2004 fusion, 
there was a comment tacked on the end of a VA examination 
that there was "some instability."  That comment did not 
adequately describe what was unstable and it was inconsistent 
with other parts of the report, particularly the finding that 
the ligaments were tight.  Also, it is outweighed by all the 
subsequent findings.  It should be noted that not all reports 
used the words stability and instability, but special words 
are not required.  As we discuss the evidence, the Board will 
emphasize the evidence against instability.  As we will 
discuss, there is a vast preponderance of evidence that 
supports our previous finding that there is no instability.  

On examination of the Veteran's joints, in January 2005, he 
complained of daily anterior left knee pain since the 
surgery, with more pain over the medial aspect of the knee.  
He stated that it swelled regularly after standing on it for 
long periods.  Walking and standing caused pain to increase.  
He had problems getting in and out of cars, squatting or 
bending.  Physical examination revealed a 6 inch linear 
nonadherent scar on the left knee, which traversed just 
medial and superior to the patella and went inferiorly just 
to the medial aspect of the proximal tip.  There was a one 
inch nonadhering scar over the distal lateral thigh and a one 
inch nonadhering scar over the proximal medial distal leg 
region.  The patella had a restricted range of motion.  The 
collateral ligament and anterior ligament seemed to be tight 
with stresses.  There was no effusion.  The Veteran walked 
with a slight limp, without a cane.  Pulses were 2+ and equal 
in both lower extremities.  Sensation was slightly diminished 
over the left anterior patella and knee region, which was a 
residual of the knee surgery.  There was no report or 
description of any instability in the examination portion of 
the report.  The assessment was residuals of left knee injury 
status post arthrodesis of the left knee with intramedullary 
rod placement.  The examiner noted that the extremity was 
fixed at 0 degrees without any active range of motion.  At 
this point, he also commented that there was "some 
instability" of the knee.  The January 2005 X-ray studies 
showed the post-operative changes in the left knee.  The 
intramedullary rod was in place and unbroken.  

The comment tacked on to the end of the January 2005 
examination report, to the effect that there was some 
instability of the knee, is inadequate.  It does not describe 
whether it is anterior, posterior, valgus or varus, or the 
extent, or whether it just involved the patella.  
Significantly it conflicts with the rest of the report.  The 
examiner noted that the collateral ligament and anterior 
ligament seemed to be tight with stresses.  The doctor also 
noted that range of motion testing was not compatible with 
the fusion.  

In April 2005, the Veteran wrote that he had totally lost the 
use of his left knee and could not bend it at all.  That had 
totally changed his life.  He could no longer jump, run, 
climb, or ride a bike.  It was hard to drive a car, get 
dressed, or use the bathroom.  He could no longer work in his 
chosen profession.  

In his September 2005 substantive appeal, the Veteran wrote 
that he could no longer perform the activities of a normal 
person.  He could not run, jump, squat, or ride a bike.  He 
could not stand for over an hour without extreme pain.  His 
whole life had changed.  He asserted that he could not hold a 
job.  

In August 2006, the Veteran reported that his left leg was 11/2 
inches shorter than the right.  

In September 2006, the Veteran was admitted to a VA hospital 
on transfer from a private facility after overdosing on 
methadone.  He claimed he took the pills to decrease the pain 
in his surgically repaired left knee.  (An unappealed 
February 2004 rating decision denied service connection for 
drug dependence.  That decision is final.  Since then, no 
competent medical evidence has been received that would 
connect an overdose to the service-connected disability.)  
Initial assessment showed his legs to be strong.  There was 
no report of instability during the hospitalization.  Prior 
to discharge, in early October 2006, it was noted that the 
Veteran was unable to flex his left knee secondary to 
surgical immobilization.  The left lower extremity had scant 
non-pitting edema and was otherwise asymptomatic.  The 
medical report that there was no symptomatology except for 
some edema is evidence that the knee was examined and there 
was no instability.  

When the Veteran was seen at the primary care clinic, in 
December 2006, he complained of chronic and severe left knee 
pain.  He admitted that he was more comfortable after 
receiving a lift for his left shoe.  Physical examination 
showed him to be walking with a cane and using a 11/2 inch lift 
in the left shoe.  The left knee was mildly tender anteriorly 
and mildly swollen.  It was fixed or fused in extension.  
There was no warmth, erythema, edema, discoloration, or 
deformity of his extremities.  The assessment was chronic 
knee pain.  This record is an example of many.  While it does 
not specifically address stability, it does say that the knee 
is fixed or fused, which precludes instability.  Also, the 
thoroughness of the examination, without any report of 
instability, is evidence against instability.  The report 
that the knee was fixed or fused in extension is evidence of 
ankylosis in full extension, ratable at 30 percent under DC 
5256.  

A VA primary care clinic note of January 2007 reflects 
continued complaints of left knee pain.  Examination showed 
no swelling or tenderness.  The knee was fused in the 
extended position, which altered his gait.  He was walking 
without a cane.  The assessment was bilateral knee pain, much 
worse in the left knee, which was fused.  Here, again, the 
evidence shows that the knee was examined and, although 
instability was not specifically addressed, it was not 
reported.  The fact that the knee was found to be fused would 
preclude instability.  Being fused in an extended position is 
evidence of ankylosis in full extension, ratable at 30 
percent under DC 5256.  

VA X-ray studies of February 2007 showed the previous 
arthrodesis between the distal femur and proximal tibia, with 
hardware in position.  There was no significant change from 
the studies of August 2006.  Arthrodesis is the surgical 
fixation of a joint by a procedure designed to accomplish 
fusion of the joint surfaces by promoting the proliferation 
of bone cells; also called artificial ankylosis.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, 141 (28th ed., 1994).  This 
finding on X-ray studies precludes a nonunion, malunion, or 
instability.  

When seen at the VA primary care clinic, in March 2007, the 
Veteran reported left knee pain.  The examiner reported the 
Veteran was ambulatory with a cane and his gait had a limp on 
the left.  He was comfortable and in no apparent distress.  
The examiner also reported a limited range of motion at the 
knee.  He did not describe it further and did not identify 
any actual motion or instability.  

In March 2007, the Veteran was referred for an orthopedic 
consultation for his left knee pain.  The consultant wrote 
that review of all radiologic studies since the arthrodesis 
indicated no change in the position of the knee or hardware.  
The consultant could not account for the knee pain, but in 
view of it being nearly 3 years post operative and previous 
history, it was doubted that the knee was the problem.  The 
consultant also doubted that amputation would resolve the 
pain.  

A March 2007 VA psychiatry note reflects a physical 
examination.  There were complaints of knee pain.  The 
extremities had a normal range of motion, except for the left 
knee.  No abnormalities were reported.  Specifically, there 
was no edema or deformity.  

Numerous primary care notes show the Veteran's complaints of 
knee pain.  In May 2007, it was reported that the left knee 
was in an extended position.  There was no tenderness and no 
significant swelling.  At times he used crutches or a cane 
but did not have either with him.  The assessment was chronic 
knee pain and left knee arthrodesis.  In June 2007, it was 
noted that X-rays showed good fusion.  The left knee had an 
anterior surgical scar and fused joint.  The soft tissues 
appeared normal.  In August 2007, it was noted that the 
extremities had no cyanosis.  The assessment was chronic left 
knee pain, patient with fused left knee with chronic pain 
complaints.  Later in August 2007, it was reported that there 
was no clubbing, cyanosis or edema.  The extremities were 
pink and warm, with equal temperature and good capillary 
refill.  Pulses were +2 and symmetrical.  The left knee was 
surgically fused.  In September 2007, no extremity 
abnormalities were reported.  Specifically, there was no 
clubbing, cyanosis, edema, or deformities.  There was a scar 
on the anterior left knee, but no edema.  

When the Veteran was seen at the orthopedic clinic in 
September 2007, he reported that he was still having a lot of 
pain, indicating general pain in the anterior knee with no 
specific area indicated.  The Veteran's X-rays were reviewed.  
A rod was noted to be placed and stable consistent with his 
history of knee fusion.  There was no evidence of loosening 
of the rod.  The Veteran had a straight legged antalgic gait 
and used a cane.  There was no swelling, erythema, effusion, 
bony abnormality or other abnormality of the joint area.  The 
knee was stable to varus and valgus stress, as well as 
anterior and posterior stress.  There was tenderness to 
palpation verbalized over the anterior-medial knee area 
(small area).  No joint line tenderness was verbalized.  The 
patella grind test was negative.  There was no range of 
motion in the fused knee.  Strength of the hip flexors and 
extensors was 5/5.  Range of motion and strength of the 
ankles was within normal limits and equal.  There was no 
ankle swelling.  The Veteran was neurovascularly intact.  The 
impression was left knee pain with history of knee fusion.  
While the examiner did not use the word "instability," the 
findings that the knee was stable to varus and valgus stress, 
as well as anterior and posterior stress shows the knee was 
tested and there was no instability.  

In September 2007, an Administrative Law Judge (ALJ) with SSA 
found the Veteran was disabled on the basis of pain, 
depression and anxiety.  The ALJ held that since the fusion 
surgery, the Veteran had been unable to perform past relevant 
work.  He had at least a high school education and was able 
to communicate in English.  He had not acquired work skills 
that were transferable to other occupations.  Considering the 
Veteran's age, education, work experience, and residual 
functional capacity, there were not a significant number of 
jobs in the national economy that he could perform.  The 
evidence includes the extensive records before the SSA.  
These include VA clinical records as well as SSA evaluations.  
In June 2007, a disability examiner wrote that the Veteran's 
vocational profile was consistent with the ability to adjust 
to other work.  The number of jobs in the range would not be 
significantly reduced by his nonexertional restrictions.  
Examples of jobs existing in significant numbers in the 
national economy were provided.   

A VA orthopedic surgery note reflects a consultation in 
October 2007.  The Veteran stated that ever since the time of 
the knee fusion, there had been no resolution of his left 
knee pain.  He was still having a lot of discomfort.  He 
localized the general pain to the anterior aspect of the 
knee, which was not very focal in location.  Laboratory 
studies and a bone scan had been done and the results were 
reviewed.  The bone scan disclosed a small area of focal 
activity anterior to the knee joint.  The finding might 
represent an area of post surgical remodeling or bone 
contusion.  There was no suggestion of loosening or infection 
at the intramedullary rod.  

Physical examination of the left knee revealed the skin to be 
intact.  There was a well-healed surgical incision over the 
anterior aspect of the knee.  There was no erythema, open 
wounds, fluctuance, or drainage present.  There was a 
significant leg length discrepancy and the Veteran had a shoe 
lift to accommodate that.  There was no hip irritability with 
internal or external rotation.  The Veteran was able to 
perform straight leg raising without difficulty.  He 
demonstrated 5/5 strength in the tested muscles.  He was 
fully sensate to light touch throughout all peripheral nerve 
distributions.  Pulses were normal at 2+ with brisk capillary 
refill.  No pain was elicited on varus or valgus stress, or 
with anterior or posterior stress of his fusion.  The Veteran 
ambulated with a slightly uneven gait secondary to the limb 
length discrepancy.  It did not appear to be antalgic in 
nature.  At the level of the knee fusion, the Veteran was 
nontender about the patella.  He was tender along the area 
just lateral to the mid-portion of the incision.  There was a 
negative Tinel's sign.  There was no numbness medial to the 
incision line.  There was some parathesia along the lateral 
aspect of the incision.  There was no palpable effusion.  
Palpation of the posterior aspect of the knee revealed no 
soft tissue fullness or masses.  

X-rays disclosed well fixed hardware.  There was a slight 
radiolucent line about the proximal tip of the nail.  
However, this was not seen anywhere else about the implant.  
The fusion appeared to have healed.  There was no residual 
joint line visible.  The was no visible effusion.  

The October 2007 orthopedic consultation concluded with an 
assessment of left knee pain status post left knee fusion in 
2004.  The examiner discussed the pain with the Veteran and 
another doctor.  They had no good explanation for why he was 
hurting, but they could tell based on the laboratory, 
clinical and radiographic examinations that his fusion 
appeared to be healed.  There was no evidence to suggest 
infection or hardware failure.  He was recommended for 
chronic pain management.  

While the October 2007 orthopedic consultant does not use the 
term instability, it is clear that he tested for it by 
putting varus, valgus, anterior, and posterior stress on the 
knee.  He did not find any instability to explain the 
Veteran's pain complaints, rather he found that the stress, 
which would disclose any instability, did not even produce 
pain.  He did find that the knee was fused, again 
demonstrating the absence of motion and, specifically, the 
absence of instability.  

Later in October 2007, the Veteran and a witness testified 
before the undersigned by way of a videoconference hearing.  
They described the Veteran's symptoms, emphasizing constant 
pain and frequent swelling.  They reported numerous 
limitations on the Veteran's activities.  The witness 
testified that the pain had caused the Veteran to use pain 
medication to the point of addiction and that he could not 
work anymore.  

VA primary care notes continued to reflect complaints of left 
knee pain.  In January 2008, it was indicated that there was 
some deformity in the left knee.  There was no effusion, 
crepitus, range of motion, erythema, warmth or other 
abnormality.  The skin had no rashes, lesions, ulcerations, 
or other abnormal findings.  Examination of the peripheral 
nerves showed no gross motor or sensory deficits.  In March 
2008, an X-ray study revealed an intramedullary rod within 
the distal femur and proximal tibia creating surgical 
ankylosis of the knee joint.  There was virtually complete 
absence of the knee joint with medial translation of the 
femur relative to the tibia.  The impression was 
postoperative knee changes with surgical ankylosis.  Clinical 
examination showed the left knee had a well healed incisional 
scar about 4 to 5 inches.  The Veteran was unable to bend the 
affected extremity.  A trace of soft tissue edema was 
present.  There was a prominent limp to the affected 
extremity.  The May 2008 primary care note again showed the 
left knee deformity, with no effusion, crepitus, range of 
motion, erythema, warmth or other abnormality.  No skin 
abnormalities at the knee were reported.  The peripheral 
nerves had no gross motor or sensory deficits.  

Pursuant to the remand of this Board, a VA joints examination 
was provided in August 2008.  The claims file and remand were 
reviewed.  The history of the knee disability was discussed.  
It was noted that the Veteran had a leg length discrepancy 
and wore a lift in his shoe.  The left leg measured 41 inches 
as compared to 421/2 for the right leg.  The left knee revealed 
a 6 inch vertical scar across the patella.  The scar was 3 
millimeters in width, well healed, not raised, depressed, or 
tender.  There was a small palpable nodule subcutaneously or 
at the periosteal level one inch below the upper margin of 
the scar.  That nodule was not tender.  It was probably 
scarring or calcification about the suture.  The Veteran had 
slight tenderness medial to the upper part of the scar.  The 
scar did not affect the function of the knee, which was 
completely fused.  There was 0 degrees flexion and the knee 
was in complete extension to 0 degrees.  There was no 
instability laterally, medially, or in the anterioposterior 
planes.  The knee was firmly fixed with no motion.  The 
Veteran did not have pain on pressure or palpation of the 
knee and no pain on attempted flexion of the knee.  There was 
no swelling, redness, tenderness, or effusion.  The diagnosis 
was status post torn medial meniscus of the left knee with 
multiple arthroscopic surgical repairs and fusion of the 
knee.  

The examiner repeated that there was no swelling at present.  
The Veteran described swelling around the knee after an hour 
or more of weight bearing.  That went down in an hour or two 
with nonweightbearing and elevation of the leg.  Symptoms 
were primarily related to inability to flex the knee and 
intermittent pain.  


Conclusion

Diagnostic Code 5257

As requested by the VAGC attorneys, the Board discusses in 
inapplicability of diagnostic code 5257 for instability.  

In some instances, limitation of joint motion is so great 
that it is rated by analogy with ankylosis.  38 C.F.R. 
§ 4.20.  However, that is not the case here.  The Veteran's 
left knee is rated as ankylosis because it is ankylosed.  As 
noted above, ankylosis is the immobility and consolidation of 
a joint due to disease, injury, or surgical procedure.  
DORLAND'S, 86.  The X-ray studies have repeatedly confirmed 
that the Veteran's left knee is fused.  It is consolidated.  
It has no mobility.  It has no instability.  

A few months after the surgery to fuse the knee, an examiner 
reported "some instability."  It is not clear what this 
was, whether it indicated that the process of joint 
consolidation was not yet complete or what.  He did not 
describe the instability, as to whether it was anterior, 
posterior, lateral, or medial.  In fact, he did report a 
contrary finding, that the ligaments that normally hold a 
knee in place and keep it stable were, in fact, tight.  What 
ever the basis was for that comment as to instability, it was 
never repeated.  

The Veteran continued to complain of knee pain to the 
bafflement of his doctors.  They repeatedly examined him with 
no or minimal findings.  They repeatedly found that the knee 
was fused in extension.  Being in extension is considered 
favorable ankylosis, for which the rating code provides the 
current 30 percent evaluation.  The repeated findings of the 
knee being fused are repeated findings against there being 
any instability.  Similarly, the repeated X-rays confirm the 
fusion and ankylosis.  

The August 2008 VA examination closed the lid on the matter.  
The examiner specifically found that there was no instability 
laterally, medially, or in the anterioposterior planes.  The 
knee was firmly fixed with no motion.  This examination 
clearly addresses and rules out any instability in any 
direction.  It is more detailed than the comment about "some 
instability" that appears at the end of the January 2005 VA 
examination, rather than in the body of the findings.  
Moreover, the January 2005 comment about instability 
conflicts with the findings of tight ligaments.  The August 
2008 VA examination report combines with all the reports of 
the many examiners who have examined the Veteran since 
January 2005, finding fusion and not reporting any 
instability, to overwhelm that January 2005 comment.  The 
clear preponderance of the evidence establishes that there is 
no instability ratable under diagnostic code 5257.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

Diagnostic Code 5256

The Board has carefully considered the Veteran's description 
of the impact of his service-connected disability, as brought 
forth in sworn hearing testimony and written statements.  
However, the findings of the trained medical personnel are 
substantially more probative in determining the extent of the 
disability and whether the criteria for a higher rating have 
been met.  In this case, there are extensive medical records 
that provide a preponderance of evidence against a higher 
rating.  

Specifically, repeated examinations have shown that the knee 
is ankylosed in the 0 degree position.  Diagnostic code 5256 
provides the current 30 percent evaluation for this 
limitation.  The next higher rating, 40 percent requires 
ankylosis at an angle between 10 degrees and 20 degrees.  
Neither the Veteran's complaints nor the medical findings 
show ankylosis at an angle over 10 degrees, as required for a 
higher rating.  Since there is no evidence of ankylosis at an 
angle over 10 degrees, and all the competent medical evidence 
shows the ankylosis is at the fully extended 0 degree 
position, the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

Other criteria

The Board has considered other criteria for rating the 
service-connected left knee.  

The X-rays provide a preponderance of evidence showing that 
the knee is fused.  There is no malunion or nonunion ratable 
under diagnostic codes 5255 or 5262.  

The meniscus or semilunar cartilage was removed as part of 
the fusion process.  Therefore, the cartilage symptoms rated 
under diagnostic codes 5258 and 5259 are not separate 
symptoms from the ankylosis and may not be the basis for an 
additional rating.  

As the knee is ankylosed in the fully extended position.  
There is no limitation of flexion separately ratable under 
diagnostic code 5260.  There is no limitation of extension 
separately ratable under diagnostic code 5261.  There is no 
evidence of genus recurvatum ratable under diagnostic code 
5263.  There is no other basis in the rating criteria for a 
higher or an additional rating.  38 C.F.R. § 4.71a.  

An additional rating could be assigned if the surgical scar 
was symptomatic.  However, the medical findings in this case 
demonstrate that the scar is well-healed, not painful, does 
not affect left knee function, and is otherwise asymptomatic.  
There is no competent evidence that the scar is unstable, 
painful in itself, or that the scar itself affects knee 
function.  See diagnostic codes 7803, 7804, 7805.  There is 
no competent medical evidence that the scar meets any 
criteria for an additional compensable rating.  38 C.F.R. 
§ 4.118, Codes 7801, 7802, 7803, 7804, 7805.  

The Board must consider all bases for a claim reasonably 
raised by the record.   See Solomon v. Brown, 6 Vet. App. 
396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  The 
Veteran has reported a left leg shortening of 11/2 inches.  
This was confirmed on the August 2008 examination.  In 
October 2008, the agency of original jurisdiction granted an 
additional 10 percent rating for the left leg shortening.  
This is appropriate for a lower extremity shortening of 11/4 to 
2 inches.  The higher ratings require shortening of 2 inches 
or more.  38 C.F.R. § 4.71a, Code 5275.  In this case, there 
is no claim or competent medical finding that the shortening 
is 2 inches or more.  Thus, there is no basis for a rating in 
excess of 10 percent for this additional disability.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the service-
connected left knee disability has not significantly changed 
and uniform rating is appropriate in this case.  At no time 
during the rating period has the disability exceeded the 
criteria for a 30 percent rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2009) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  

Specifically, there has been one hospitalization for an 
overdose of medication.  While it has been asserted that this 
was a response to the pain caused by the service-connected 
left knee fusion, service connection for drug dependence was 
denied by the RO in an unappealed decision of February 2004.  
This decision is final and may only be reopened by new and 
material evidence.  Review of the record does not disclose 
any competent medical opinion that links an ongoing drug 
dependence to a service-connected disability.  More 
importantly, there is no competent medical evidence that the 
left knee fusion or anything due to it would necessitate 
frequent periods of hospitalization.  

The Veteran's complaints of chronic knee pain and frequent 
swelling have been considered.  As detailed above, the 
Veteran has been examined repeatedly in the last several 
years.  Sometimes there have been no objective findings and 
at other times there have been minimal findings, such a trace 
edema.  These occasional minimal findings are within the 
symptomatology contemplated by the rating schedule and do not 
warrant an extraschedular evaluation.  

Turning to the question of interference with employment, the 
Board notes that SSA determined the Veteran was disabled by 
pain, depression, and anxiety.  The law allows VA to pay 
compensation only for service-connected disabilities.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 4.14 (2009).  
Service connection has not been established for depression or 
anxiety and they cannot be considered in the evaluation.  
Also, SSA considers the ability to do past work.  The Veteran 
was a fireman, which is among the most physically demanding 
of jobs.  Many otherwise minor disabilities would prevent a 
person from doing this kind of work.  VA compensation on the 
other hand is based on the average impairment, in civilian 
occupations, of earning capacity resulting from injuries.  
The evidence here shows the Veteran has completed high 
school.  High school graduates routinely perform many jobs in 
a sitting position.  The Veteran's service-connected lower 
extremity disorders would not prevent him from sitting or 
even operating a vehicle with an automatic transmission.  
After considering both VA and SSA records, the Board finds 
that the service-connected left knee disability does not 
resulted in marked interference with employment beyond that 
contemplated by the rating schedule.  

As the evidence does not show that the service-connected left 
knee disability results in marked interference with 
employment or that it necessitates frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

A disability rating in excess of 30 percent for residuals of 
a medial meniscus tear, left knee, is denied.  


REMAND

TDIU was denied by the RO in an unappealed rating decision in 
September 2004.  The Veteran's combined service-connected 
disability rating at that time was 20 percent.  It is 
currently 70 percent and the Veteran asserts that he cannot 
work because of his service-connected disabilities.  

As discussed above, in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  The record here clearly raises such a claim.  But, 
the Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance.  Therefore, 
the TDIU claim is being remanded to the AOJ for adjudication.  

Accordingly, the TDIU claim is REMANDED for the following 
action:

After any indicated development, the AOJ 
should adjudicate the Veteran's TDIU 
claim.  If the TDIU claim is denied, the 
appellant should be provided an 
appropriate period of time to submit a 
notice of disagreement.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


